PER CURIAM.
Appellant, Miguel Lago, appeals his sentences for robbery with a firearm, unlawful possession of a firearm while engaged in a criminal offense, and grand theft. We affirm.
Appellant’s sole contention on appeal is that the trial court erred in sentencing appellant to a term in excess of the sentencing guidelines. We find no error.
The trial court gave written contemporaneous reasons for appellant’s departure sentence. At least three of the four given reasons were valid. See Brown v. State, 569 So.2d 1223 (Fla.1990); State v. Jones, 530 So.2d 53 (Fla.1988); Evans v. State, 528 So.2d 125 (Fla. 3d DCA 1988); Braggs v. State, 522 So.2d 536 (Fla. 3d DCA 1988); Keys v. State, 500 So.2d 134 (Fla.1986); see *119also Lipscomb v. State, 573 So.2d 429 (Fla. 5th DCA 1991).
Affirmed.
HUBBART and GERSTEN, JJ., concur.